        Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 1 of 21 Page ID #:8428



            1      Heidi L. Keefe (SBN 178960)
            2      hkeefe@cooley.com
                   Mark R. Weinstein (SBN 193043)
            3      mweinstein@cooley.com
            4      Reuben H. Chen (SBN 228725)
                   rchen@cooley.com
            5      COOLEY LLP
            6      3175 Hanover Street
                   Palo Alto, California 94304
            7      Telephone: (650) 843-5000
            8
                   Michael Attanasio (SBN 151529)
            9      mattanasio@cooley.com
         10        COOLEY LLP
                   4401 Eastgate Mall
         11        San Diego, CA 92121
         12        Telephone: (858) 550-6000
         13        ATTORNEYS FOR DEFENDANT
         14        SNAP INC.
         15
         16                              UNITED STATES DISTRICT COURT
         17                             CENTRAL DISTRICT OF CALIFORNIA
                                              WESTERN DIVISION
         18
         19        VAPORSTREAM, INC.,                Case No. 2:17-cv-00220-MLH (KSx)
         20                      Plaintiff,          SNAP INC.’S OPPOSITION TO
         21                                          PLAINTIFF’S MOTION TO STRIKE
                        v.                           SNAP’S 35 U.S.C. § 103 OBVIOUSNES
         22                                          DEFENSE AND FOR PARTIAL
                   SNAP INC. d/b/a SNAPCHAT, INC.,
         23                                          SUMMARY JUDGMENT
         24                      Defendant.
                                                     Date: January 10, 2020
         25                                          Time: 10:00 a.m.
                                                     Ctrm: 15A
         26                                          Judge: Hon. Marilyn L. Huff
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW                                                SNAP’S OPPOSITION TO MOTION TO STRIKE
   PALO ALTO                                                        CASE NO. 2:17-CV-00220-MLH (KSX)
        Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 2 of 21 Page ID #:8429



            1                                                TABLE OF CONTENTS
            2                                                                                                                         Page(s)
            3      I.     INTRODUCTION ............................................................................................... 1
            4      II.    IPR ESTOPPEL DOES NOT APPLY TO SNAP’S SYSTEM ART-BASED
                          INVALIDITY GROUNDS ................................................................................. 1
            5             A.   Snap Properly Relied on System Prior Art ............................................... 1
            6             B.  Snap’s Combinations would not be Estopped under Any Heightened
            7                 Standard for System Art ............................................................................ 9
                   III.   SNAP’S SYSTEM ART-BASED INVALIDITY GROUNDS SHOULD
            8             NOT BE STRICKEN UNDER THE APPLICABLE LOCAL PATENT
                          RULES............................................................................................................... 11
            9             A.  Dr. Greenberg’s “Subset” Combinations Should Not Be Stricken......... 15
         10               B.  Dr. Greenberg’s “Superset” Combinations should not be Stricken ........ 16
         11        IV.    CONCLUSION ................................................................................................. 17
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
                                                                                                   SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW
   PALO ALTO
                                                                              i.                       CASE NO. 2:17-CV-00220-MLH (KSX)
        Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 3 of 21 Page ID #:8430



            1                                                TABLE OF AUTHORITIES
            2                                                                                                                            Page(s)
            3      Cases
            4      Apple Inc. v. Samsung Elecs. Co.,
            5        No. C 11–1846 LHK (PSG), 2012 WL 2499929 (N.D. Cal. Jun. 27,
                     2012) ........................................................................................................................ 14
            6
            7      California Inst. of Tech. v. Broadcom Ltd.
                     No. CV 16-3714-GW (AGRx), 2019 U.S. Dist. LEXIS 141103 (C.D.
            8        Cal. Aug. 9, 2019)...................................................................................................... 2
            9
                   California Inst. of Tech. v. Broadcom Ltd.,
         10          No. CV 16-3714 GW (AGRx), 2018 WL 7456042 (C.D. Cal. Dec. 28,
                     2018) .......................................................................................................................... 2
         11
         12        Clearlamp, LLC v. LKQ Corp.,
                      No. 12 C 2533, 2016 WL 4734389 (N.D. Ill. Mar. 18, 2016)............................... 3, 4
         13
                   Fenner Invs., Ltd. v. Hewlett–Packard Co.,
         14
                     NO. 6:08–CV–273, 2010 U.S. Dist. LEXIS 17536 (E.D. Tex. Feb. 26,
         15          2010) ........................................................................................................................ 14
         16        Fujifilm Corp. v. Motorola Mobility LLC,
         17           No. 12–cv–03587–WHO, 2015 WL 757575 (N.D. Cal. Feb. 20, 2015) ............ 9, 14
         18        Graphic Packaging Int’l v. C.W. Zumbiel Co.
                     No. 3:10-cv-891-J-37JBT, 2011 WL 5357833 (M.D. Fl. Nov. 3, 2011) .......... 13, 15
         19
         20        Greatbatch v. AVX Corp.,
                     No. CV 13-723-LPS, 2015 WL 5568621 (D. Del. Sept. 22, 2015) ........................ 15
         21
                   HSM Portfolio LLC v. Elpida Memory,
         22
                     2016 WL 552543 (D. Del. Feb. 11, 2016)............................................................... 12
         23
                   iLife Techs. Inc. v. Nintendo of Am., Inc., No. 3:13-cv-4987-M, 2017 U.S.
         24            Dist. Lexis 87769 at *20 (N.D. Tex. May 30, 2017)................................................. 3
         25
                   In re Lister,
         26            583 F.3d 1307 (Fed. Cir. 2009) ............................................................................... 11
         27        Polaris Indus., Inc. v. Arctic Cat Inc.,
         28           No. CV 15-4475, 2019 WL 3824255 (D. Minn. Aug. 15, 2019) ...................... 2, 3, 4
  COOLEY LLP
                                                                                                       SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW
   PALO ALTO
                                                                                  ii.                         CASE NO. 2:17-00220-MLH (KSX)
        Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 4 of 21 Page ID #:8431



            1
                                                             TABLE OF AUTHORITIES
            2                                                      (continued)
                                                                                                                                        Page(s)
            3      Regents of Univ. of Cal. v. Affymetrix, Inc.,
            4        No.: 17-cv-01394-H-NLS, 2019 WL 1298094 (S.D. Cal. Mar. 21,
                     2019) ...................................................................................................... 12, 13, 14, 16
            5
                   SiOnyx, LLC v. Hamamatsu Photonics K.K.,
            6
                      330 F. Supp. 3d 574 (D. Mass. Aug. 30, 2018) ....................................................... 11
            7
                   SRAM, LLC v. RFE Holding (Can.) Corp.,
            8        No. 15-cv-11362, Dkt. No. 102 (N.D. Ill. Jan. 25, 2019) ....................................... 10
            9
                   Verinata Health, Inc. v. Sequenom, Inc.,
         10           No. C 12–00865 SI, 2014 WL 4100638 (N.D. Cal. Aug. 20, 2014) ................... 9, 14
         11        Wi-Lan Inc. v. LG Elec., Inc.,
         12           No. 18-cv-01577-H-AGS, 2019 WL 5698259 (S.D. Cal. Nov. 4,
                      2019) .................................................................................................................... 2, 11
         13
                   Statutes
         14
         15        35 U.S.C. § 315(e)(2)............................................................................................ 2, 4, 11

         16        Other Authorities
         17        Patent Local Rule 3.6(b) ............................................................................................... 14
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                                          SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                                                 iii.                        CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
        Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 5 of 21 Page ID #:8432



            1      I.    INTRODUCTION
            2            Snap, Inc. (“Snap”) served its Third Amended Invalidity Contentions and its
            3      opening invalidity expert report in April 2018. Vaporstream, Inc. (“Vaporstream”)
            4      deposed Snap’s expert, Dr. Greenberg, and rebutted each invalidity ground in its own
            5      expert report, served on May 2018. Almost 18 months later, on the eve of trial,
            6      Vaporstream belatedly and opportunistically seeks to strike Snap’s system art-based
            7      obviousness combinations. This Court should DENY Vaporstream’s Motion.
            8            Snap is not estopped from asserting its system art-based combinations because
            9      it is well-settled that grounds involving system art “could not have been raised” during
         10        an inter partes review (“IPR”) proceeding. The Court should also deny Vaporstream’s
         11        motion to strike the so-called “subset” and “superset” combinations in Dr. Greenberg’s
         12        report because each and every reference within these combinations was previously
         13        cited and charted in Snap’s invalidity contentions. Vaporstream therefore cannot claim
         14        any prejudice as a result of these combinations—especially since Vaporstream deposed
         15        Dr. Greenberg on the combinations and submitted its own rebuttal expert report
         16        analyzing each combination almost 18 months ago.
         17        II.   IPR ESTOPPEL DOES NOT APPLY TO SNAP’S SYSTEM ART-BASED INVALIDITY
                         GROUNDS
         18
         19              A.     Snap Properly Relied on System Prior Art
         20              Vaporstream seeks to apply IPR estoppel to 23 obviousness grounds in Dr.
         21        Greenberg’s report that each include at least one system art reference, i.e., the Nokia
         22        7xxx Series Mobile Phone System, the Pocket PC Phone System, the Microsoft Server
         23        System, and the Microsoft Outlook Software System. Dkt. No. 179, e.g., at 7-8. As
         24        Vaporstream contends, “[t]o the extent Vaporstream is able to show that the
         25        documentation Snap disclosed for its cumulative system art was reasonably available
         26        to Snap during IPR, the Court should find that estoppel applies to the phones and
         27
         28
  COOLEY LLP
                                                                           SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                             1.                   CASE NO. 2:17-00220-MLH (KSX)
        Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 6 of 21 Page ID #:8433



            1      Microsoft Server and Outlook software . . . .” Id. at 12.1
            2            In requesting that the Court “apply IPR estoppel to these products as well as their
            3      documentation,” id., Vaporstream invites the Court to embark on a radical departure
            4      from the way § 315(e)(2) estoppel has been applied by courts around the country. As
            5      recently explained by Judge Wu in California Inst. of Tech. v. Broadcom Ltd. (“Caltech
            6      II”): “A handful of district court cases have considered whether IPR statutory estoppel
            7      can preclude a patent challenger from relying on a prior art product or system, where
            8      that product or system is related to a prior art printed publication that could have been
            9      asserted in an IPR. Notably, of those district court decisions, none have extended
         10        estoppel to prior art grounds involving the product or system.” No. CV 16-3714-GW
         11        (AGRx), 2019 U.S. Dist. LEXIS 141103, at *18 (C.D. Cal. Aug. 9, 2019)2; see also
         12        Polaris Indus., Inc. v. Arctic Cat Inc., No. CV 15-4475 (JRT/TNL), 2019 WL 3824255,
         13        at *3 (D. Minn. Aug. 15, 2019) (“Polaris has not produced, nor could this court find,
         14        any court granting the relief Polaris now requests—to apply § 315(e)(2) estoppel to
         15        products.”).
         16              This is because the plain language of the estoppel provision precludes only
         17        grounds “that the petitioner raised or reasonably could have raised during that inter
         18        partes review.” 35 U.S.C. § 315(e)(2). And “a petitioner could not have reasonably
         19
                   1
         20          All underlining, italics, and boldfaced font have been added by Snap for emphasis
                   unless otherwise noted.
         21        2
                     The Caltech II opinion, dated August 9, 2019, follows and incorporates by reference
         22        an earlier opinion in the same case, California Inst. of Tech. v. Broadcom Ltd., No. CV
                   16-3714 GW (AGRx), 2018 WL 7456042 (C.D. Cal. Dec. 28, 2018) (hereafter,
         23
                   “Caltech I”). Caltech II, at *6 (“On December 28, 2018, the Court issued a Final
         24        Ruling resolving Plaintiffs’ summary judgment motion regarding inter partes review
                   (‘IPR’) estoppel . . . . The Estoppel Order is incorporated by reference in its entirety,
         25
                   and should hereinafter be understood and interpreted based on the applicable
         26        clarifications and statements made in this Order.”). This very Court has expressly
         27        found the analysis provided by Judge Wu in Caltech I to be “well-reasoned and
                   persuasive.” Wi-Lan Inc. v. LG Elec., Inc., No. 18-cv-01577-H-AGS, 2019 WL
         28        5698259, at *8 (S.D. Cal. Nov. 4, 2019) (Huff, J.).
  COOLEY LLP                                                                SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                              2.                   CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
        Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 7 of 21 Page ID #:8434



            1      raised a combination of a prior art product with a patent or printed publication as a
            2      ground for invalidity before the PTAB . . . .” See e.g., Polaris, 2019 WL 3824255, at
            3      *3 n.1 (citing iLife Techs. Inc. v. Nintendo of Am., Inc., No. 3:13-cv-4987-M, 2017
            4      U.S. Dist. Lexis 87769, at *20 (N.D. Tex. May 30, 2017) (emphasis in original)).
            5            Vaporstream argues that the system art relied upon by Dr. Greenberg “is merely
            6      cumulative of the printed publications Snap identified in its contentions (and which
            7      would have been available in IPR), thereby triggering estoppel.” Dkt. No. 179, at 10.
            8      But not only has the Central District of California expressly rejected the “‘superior and
            9      separate reference’ standard or any other higher standard” with respect to system art,
         10        Caltech II, at *22, by Vaporstream’s own admission, not a single court “ha[s] yet to
         11        apply IPR estoppel to system art that is merely cumulative of its documentation,” Dkt.
         12        No. 179 at 11. As Judge Wu of the Central District of California recently explained:
         13              [T]he Court declines to adopt a “superior and separate reference” standard
                         or any other higher standard that would require, for instance, that certain
         14              claim limitations be independently satisfied by prior art in a way that is
         15              different from an associated prior art patent or printed publication. The
                         statute does not include such requirements, and they would likely extend
         16              the reach of statutory IPR estoppel beyond its intended scope. . . .
         17              “[R]edundant” prior art grounds appear commonly in patent litigation. For
                         instance, a primary reference may be used to argue that the majority of
         18              claim limitations are disclosed, and a patent challenger may then simply
         19              swap out secondary references to show that one final limitation is also
                         disclosed in the prior art. Finding that a patent challenger should be
         20              estopped from relying on a piece of prior art because that piece of prior art
         21              is used to meet the same claim limitations as a related prior art printed
                         publication would be contrary to this practice and ignore the importance
         22              of the difference in the underlying evidence used to support the prior art
                         theory. Instead, the Court agrees with Clearlamp, Milwaukee Electric and
         23              other decisions that attempt to discern if a patent challenge is simply
         24              swapping labels for what is otherwise a patent or printed publication
                         invalidity ground in order to “cloak” its prior art ground and “skirt”
         25              estoppel.
         26
         27        Caltech II, at *22-23. (emphasis added). As explained by another court in Clearlamp,
         28        LLC v. LKQ Corp.:
  COOLEY LLP                                                                SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                              3.                   CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
        Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 8 of 21 Page ID #:8435



            1            It is true that grounds can be cumulative or redundant of one another, but
            2            that does not mean that § 315(e)(2) estops those redundant grounds from
                         being offered in civil litigation if they were not available during inter partes
            3            review. . . . The relevant inquiry, therefore, is not whether the ground is
                         redundant of a ground that was asserted but, rather, whether the ground
            4
                         reasonably could have been raised. Merely being redundant to a ground
            5            that could have been asserted during inter partes review does not estop the
                         alleged infringer from relying upon a ground based upon prior art that was
            6            not reasonably available during inter partes review.
            7
            8      No. 12 C 2533, 2016 WL 4734389, at *8 (N.D. Ill. Mar. 18, 2016).
            9            Vaporstream’s attempt to characterize Snap’s reliance on the phones and
         10        software products as an end-run around estoppel, see Dkt. No. 179 at 9 (“Snap seeks
         11        to cloak its reliance upon the phones and the software products as system art, ostensibly
         12        to avoid IPR estoppel . . . .”), is therefore contrary to the law. Indeed, such a
         13        characterization was just recently rejected in Polaris Industries:
         14              Polaris argues that estoppel should apply to combinations 1, 2, and 5
                         because Arctic Cat reasonably could have raised those grounds during the
         15              433 IPR using the manuals of the physical vehicles instead of the vehicles
         16              themselves. Polaris asserts that the manuals disclose all relevant material
                         information regarding the physical vehicles. Polaris further argues that
         17              allowing Arctic Cat to point to physical vehicles rather than the printed
         18              materials describing them would allow Arctic Cat to end-run estoppel.

         19              Polaris has not produced, nor could this court find, any court granting the
                         relief Polaris now requests—to apply § 315(e)(2) estoppel to products.
         20              Although some courts have suggested that this relief may be possible, such
                         a rule has not been recognized by any circuits. Thus, the Court declines to
         21
                         adopt such a rule here. Other courts, and this Court agrees, have held that
         22              products embodying patents or printed publications are not subject to §
                         315(e)(2) estoppel.
         23
         24        2019 WL 3824255, at *3 (internal citation omitted). Vaporstream’s halfhearted
         25        attempt to distinguish Polaris Industries only confirms that the analysis in that case did
         26        not turn on the “non-cumulativeness” of system art. Dkt. No. 179 at 11-12 (“[I]t was
         27        unclear whether the printed manuals in Polaris Industries were in fact cumulative of
         28
  COOLEY LLP                                                                  SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                               4.                    CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
        Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 9 of 21 Page ID #:8436



            1      all the relevant features of the prior art all-terrain vehicles.”).
            2             Vaporstream further alleges that “it
            3      is those products’ documentation upon
            4      which Snap and Dr. Greenberg have relied
            5      to attempt to invalidate the asserted
            6      claims,” Dkt. No. 179 at 9, suggesting that
            7      Snap is “simply swapping labels for what
            8      is otherwise a patent or printed publication
            9      invalidity ground in order to ‘cloak’ its
         10        prior art ground and ‘skirt’ estoppel,”
         11        Caltech II, at *23. But this is simply not
         12        true. As the exhibits accompanying Dr.
         13        Greenberg’s report make clear (which
         14        Vaporstream did not submit with its
         15        opening brief), Snap relies on the physical
         16        products themselves for certain claim limitations, and only cites associated
         17        documentation as further evidence of their functionality. For example, photos taken of
         18        the actual Nokia and Pocket PC phones during operation were included in claim chart
         19        exhibits to show how the phones’ display screens rendered obvious the user interface
         20        limitations of the asserted patents. See, e.g., Ex. A (Ex. C-14 to Expert Report of Saul
         21        Greenberg, Ph.D.) at 3, 9, 10, 11, 12, 13, 14, 27, 31, 32, 34, 41, 48, 49, 51, 57, 68, 74,
         22        75. One such photo (of the Nokia phone) is reproduced above right. Id. at 34. Dr.
         23        Greenberg’s report further included a video of the Pocket PC, in operation, that shows
         24        its message composition user interface. Dkt. No. 179-18, Ex. 16, at 7 (listing exhibit
         25        “B-87”: “Video Showing Message Composition Sequence Using the Pocket PC (with
         26        MMS Composer)”), 34 (“I have also provided, concurrently with this report, a video
         27        showing this sequence using the MMS Composer application with the above-pictured
         28        XDA II phone. (Ex. B-87.)”) And as Vaporstream admits, Dr. Greenberg’s report also
  COOLEY LLP                                                                    SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                                5.                     CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 10 of 21 Page ID #:8437



            1      presented photographs of each of the physical products that Vaporstream now attempts
            2      to exclude. Dkt. No. 179 at 8 n.6.3 Because Snap relies on physical copies of the
            3      products themselves and not solely on associated documentation, Snap cannot be said
            4      to be “simply swapping labels for what is otherwise a patent or printed publication
            5      invalidity ground in order to ‘cloak’ its prior art ground and ‘skirt’ estoppel.” Caltech
            6      II, at *23.
            7             Perhaps recognizing that the photographic and video evidence in Dr.
            8      Greenberg’s report clearly demonstrate a proper reliance on the products themselves
            9      as prior art, Vaporstream attempts to seize upon the absence of such visual evidence in
         10        Snap’s contentions. The gist of Vaporstream’s argument appears to be that because
         11        such visual evidence of the actual systems were missing from Snap’s contentions,
         12        Vaporstream was never informed of Snap’s intention to rely on system art. Dkt. No.
         13        179, e.g., at 8 (“Snap’s contentions did not even have a picture or other representation
         14        of the systems to inform Vaporstream of its intention to rely on the actual systems,
         15        rather than the documentation that relates to or is cumulative of the systems.”), 8 n.6
         16        (“[B]ecause Snap has not sufficiently disclosed its intention to rely upon any prior art
         17        that is actually system art, Dr. Greenberg cannot introduce these new prior art
         18        references not disclosed in the invalidity contentions.”) (internal brackets and quotation
         19        marks omitted).
         20               But Vaporstream cannot credibly feign misunderstanding of Snap’s disclosure.
         21        Snap’s contentions consistently identified the art at issue as “systems,” in both the
         22        numerical listing of individual pieces of art as well as the listing of prior art
         23        combinations. Dkt. No. 179-17, Ex. 15 at 8-10 (enumerating 35 individual pieces of
         24        prior art), 11-26 (listing combinations that include the previously listed art). The listing
         25
         26        3
                     These physical products were also made available to Vaporstream for inspection. Ex.
         27        B (email chain between Snap and Vaporstream). Vaporstream’s validity expert in fact
                   inspected at least the Nokia phone. Ex. C (Rebuttal Expert Report of Geoff A. Cohen)
         28        at ¶145.
  COOLEY LLP                                                                  SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                               6.                    CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 11 of 21 Page ID #:8438



            1      of art expressly identified the “Microsoft Outlook Software System,” id. at 9, the
            2      “Microsoft Server system,” id., the “Nokia 7xxx Series Mobile Phone system,” id., and
            3      the “Pocket PC Phone system,” id. at 10. That list is reproduced in condensed form
            4      below:
            5                 Reference Short                         Documentation
                                   Name
            6       …       …                      …
            7       14      Microsoft Outlook      Jim Boyce, Microsoft Outlook Version 2002
                            Software System
            8       15      Microsoft Server       Lenoid Braginsky, Running Microsoft                  Internet
            9               system                 Information Server (1998)
                    …       …                      …
         10         20      Nokia 7xxx Series      (1) User’s Guide for Nokia 7610 (2004)
         11                 Mobile Phone           (2) Nokia 7610 User Guide
                            system
         12         …       …                      …
         13         24      Pocket PC Phone        (1) User Manual: Pocket PC Phone (2003)
                            system                 (2) HP iPAQ h6315 Guide (2003)
         14                                        (3) Segan, “HP iPAQ h6315,” PC Magazine (Sept. 23,
         15                                        2004)
                                                   (4) Brown, “Pocket PC Joins the PDA/Phone Parade,”
         16
                                                   PC Magazine (Aug. 1, 2002)
         17                                        (5) Miller, “Forward Thinking: Gadgets of the Month,”
                                                   (6) PC Magazine at p. 43 (Oct. 1, 2002)
         18
                                                   “Pocket Multimedia,” PC Magazine at p. 112
         19                                        (May 6, 2003).
         20        The listing of combinations similarly made clear the “system” art within each
         21        combination. As one example, “Combination References 4” for claim 1 of the ’711
         22        patent identified “Nokia 7xxx Series Mobile Phone (System), Yuan, Edwards, Wren,
         23        Parikh, Berger, Hartselle, Redlich, and Fardella.” Dkt. No. 179-17 at 11 (boldface
         24        underlining added).
         25              Vaporstream spills much ink attempting to justify its tortured (and likely ad hoc)
         26        interpretation of the contentions’ “use [of] the word ‘system’ as a label to refer to
         27        printed publications describing or pertaining to the actual systems.” Dkt. No. 179 at 8;
         28
  COOLEY LLP                                                               SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                             7.                   CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 12 of 21 Page ID #:8439



            1      id. at 8-10. But this is belied by the fact that the Nokia and Pocket PC phones were
            2      each identified with multiple pieces of supporting documentation, as shown above.
            3      Dkt. No. 179-17 at 9, 10. It strains credulity that Vaporstream would have interpreted
            4      a single reference short name to refer to a multiplicity of distinct documents, rather
            5      than the actual system that those documents describe. Moreover, the documentation
            6      “Jim Boyce, Microsoft Outlook Version 2002” is listed twice, once for prior art
            7      “Boyce” and separately for the “Microsoft Outlook Software System,” which should
            8      have fairly indicated that the “Boyce” reference is intended to be distinct prior art from
            9      the actual “Microsoft Outlook Software System.” Dkt. No. 179-17 at 8, 9.
         10              Vaporstream’s feigned confusion is also betrayed by its validity expert Dr.
         11        Cohen, who had no trouble understanding—and responding to—Snap’s reliance on the
         12        actual prior art systems based on the short names used. Ex. C, e.g., at ¶141 (“As
         13        another ‘primary reference,’ Dr. Greenberg uses the Nokia 7xxx Series phones, and
         14        relies on a number of supplementary documents that purportedly describe the
         15        functionality of the Nokia 7xxx phones.”), ¶145 (“[T]his is already the way that the
         16        Nokia 7xxx functions. As a relatively simple inspection of the messaging capability of
         17        the Nokia 7610 reveals, both the recipient and the content are visible on the display at
         18        the same time. See Exhibit E hereto.”), ¶85, ¶148 (“Dr. Greenberg relies on as a
         19        ‘primary reference’ the Pocket PC Phone System, in particular the application MMS
         20        Composer.”), ¶191 (“Dr. Greenberg also relies on a system reference he refers to as
         21        ‘Microsoft Server System.’ Based on a photograph in his report (Para. 352), this is
         22        apparently Microsoft Windows Server, 2003, Standard Edition.”), ¶¶261-262 (“Dr.
         23        Greenberg also relies on Microsoft Outlook, Version 2002 (‘Microsoft Outlook
         24        Software System’ or ‘Outlook’). . . . Dr. Greenberg relies on the Microsoft Outlook
         25        email program to demonstrate that ‘automatic deletion of electronic messages’ was
         26        well-known in the art.”); see also id. at ¶310 (“As a general matter, if it were true, as
         27        Dr. Greenberg alleges, that the equivalent functionality of the Asserted Patents was
         28        available to any person of ordinary skill in the art merely by combining, for example,
  COOLEY LLP                                                                 SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                              8.                    CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 13 of 21 Page ID #:8440



            1      out-of-date phones with configuration options from Microsoft Outlook, then a product
            2      that offered only that combination certainly would not have received notice.”). Indeed,
            3      it was the signatory of the present motion to strike who initially requested inspection
            4      of system art on behalf of Dr. Cohen, confirming that Vaporstream’s apparent
            5      confusion was only recently manufactured for the sole purpose of trying to exclude
            6      Snap’s prior art defenses on the eve of trial. Dkt. No. 179 at 21; Ex. B (email chain
            7      initiated by Vaporstream’s counsel to request inspection).
            8            In any event, “any potential confusion to [Vaporstream] should have been
            9      resolved by compelling [Snap] to amend its contentions rather than by filing a motion
         10        to strike [Dr. Greenberg’s] report,” Verinata Health, Inc. v. Sequenom, Inc., No. C 12–
         11        00865 SI, 2014 WL 4100638, at *7 (N.D. Cal. Aug. 20, 2014), and “not for
         12        [Vaporstream] to wait until expert discovery and then move to strike the expert report.”
         13        Fujifilm Corp. v. Motorola Mobility LLC, No. 12–cv–03587–WHO, 2015 WL 757575,
         14        at *29 (N.D. Cal. Feb. 20, 2015) (quoting Verinata). “In these circumstances, striking
         15        the [] combinations would be a windfall to [Vaporstream] and would be unfair to
         16        [Snap].” Id.
         17              B.       Snap’s Combinations would not be Estopped under Any Heightened
                                  Standard for System Art
         18
         19              As explained at length, the Central District of California has expressly
         20        “decline[d] to adopt a ‘superior and separate reference’ standard or any other higher
         21        standard that would require, for instance, that certain claim limitations be
         22        independently satisfied by prior art in a way that is different from an associated prior
         23        art patent or printed publication.” Caltech II, at *22. But even were this Court inclined
         24        to adopt such a heightened standard, Snap’s system art-based combinations would still
         25        not be estopped as Vaporstream contends. Dkt. No. 179 at 10-11.
         26              The asserted patent claims heavily recite user interface features of user devices.
         27        For example, claim 1 of the ’711 patent recites a “first plurality of reduced traceability
         28        displays including a first display and a second display, the first display configured to
  COOLEY LLP                                                                 SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                              9.                    CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 14 of 21 Page ID #:8441



            1      allow a user of the sending user mobile device to associate the message content
            2      including a media component with the electronic message, the second display
            3      configured to allow the user of the sending user mobile device to associate the identifier
            4      of a recipient with the electronic message, the instructions executable by the first
            5      processor providing the first and second displays such that the identifier of the recipient
            6      is not displayed with the media component via the first display preventing a single
            7      screen capture of both the identifier of a recipient and the media component.” Dkt. No.
            8      at 24:25-43.
            9            And only an operational device can readily demonstrate all of the details of a
         10        user interface relevant to the claimed features, at least some of which may not be
         11        explicitly shown in documentation such as a user manual. Indeed, if Snap were
         12        precluded from presenting a functional device at trial, it is possible that Vaporstream
         13        would seize upon certain user interface details not expressly shown in documentation
         14        to suggest claim limitations missing from the prior art, in ways Snap cannot fully
         15        predict at this juncture. Accordingly, no manual, book, or article can exactly substitute
         16        for the display screens as demonstrated on the devices themselves. See SRAM, LLC v.
         17        RFE Holding (Can.) Corp., No. 15-cv-11362, Dkt. No. 102 at 11-12 (N.D. Ill. Jan. 25,
         18        2019) (“Ground F of Race Face’s invalidity contentions argues that several ’027 claims
         19        were obvious based on a combination including the Boone Chainring, a prior art device
         20        purportedly containing offset tooth tips. . . . Although the Boone Chainring was
         21        depicted in a printed publication, it was not depicted at an appropriate angle or in
         22        enough detail to show its relevant feature of offset tooth tips.”). Although certain
         23        features of a device’s interface may be inferred by persons of ordinary skill based on
         24        descriptions provided in associated documentation, Dkt. No. 179 at 11, Snap should
         25        not have to present its invalidity case to the jury using less compelling, explicit, and
         26        definitive forms of evidence. See, e.g., Ex. A at 29-35 (juxtaposing textual descriptions
         27        from a phone’s user manual to the photographed display screens of the phone in
         28        operation).
  COOLEY LLP                                                                 SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                              10.                   CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 15 of 21 Page ID #:8442



            1             More fundamentally, a prerequisite to any application of a heightened standard
            2      for system art is that the associated documentation must themselves qualify as “printed
            3      publications” that could have been raised in IPR—and this requires a showing of public
            4      accessibility of the documentation (as distinct from the public availability of the
            5      described product or system). See, e.g., SiOnyx, LLC v. Hamamatsu Photonics K.K.,
            6      330 F. Supp. 3d 574, 603 (D. Mass. Aug. 30, 2018) (explaining that “[f]or a document
            7      to be considered a ‘printed publication,’ it must have been publicly available” and
            8      declining to find estoppel with respect to a prior art product where there was “a genuine
            9      issue of material fact as to whether the manufacturing specification [describing the
         10        product] was public”). It is well-settled that public accessibility must be “determined
         11        on a case-by-case basis based on the facts and circumstances surrounding the
         12        reference’s disclosure to members of the public.” In re Lister, 583 F.3d 1307, 1311
         13        (Fed. Cir. 2009).
         14               “The party asserting estoppel bears the burden to show that estoppel applies.”
         15        Wi-Lan, 2019 WL 5698259, at *8. And here, Vaporstream has neither shown nor
         16        stipulated that all of the supporting documentation characterized as “printed
         17        publications,” Dkt. No. 179, e.g., at 9, were in fact publicly available references—and
         18        thus “could have [been] raised” in IPR, 35 U.S.C. § 315(e)(2). In the absence of such
         19        a showing, any heightened standard cannot bar Snap from relying on the underlying
         20        described products.
         21        III.   SNAP’S SYSTEM ART-BASED INVALIDITY GROUNDS SHOULD NOT BE
                          STRICKEN UNDER THE APPLICABLE LOCAL PATENT RULES
         22
         23               Vaporstream also cites the Patent Local Rules as an ostensible alternative to IPR
         24        estoppel in its attempt to preclude Snap from presenting prior art-based invalidity
         25        theories at trial. But each and every piece of prior art included in the combinations
         26        Vaporstream now seeks to exclude were properly disclosed in Snap’s contentions.
         27        Vaporstream thus cannot—and does not—point to any prejudice suffered as a result of
         28        the purported “subset” and “superset” combinations set forth in Dr. Greenberg’s report.
  COOLEY LLP                                                                SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                             11.                   CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 16 of 21 Page ID #:8443



            1      Dkt. No. 179 at 14-20.
            2             In fact, Dr. Greenberg’s report was served on April 25, 2018. Vaporstream has
            3      thus been aware of these precise combinations for several months (not counting the
            4      period during which the case was stayed), and chose to not raise an issue with Snap’s
            5      invalidity theories until now—after invalidity expert discovery has been completed and
            6      on the eve of trial. Indeed, Vaporstream’s validity expert embraced and analyzed each
            7      “subset” and “superset” combination in his rebuttal expert report, foreclosing any
            8      possibility that Vaporstream has suffered actual prejudice. Ex. C at ¶¶281-287.
            9             The lack of prejudice to Vaporstream, as compounded by its inexcusable delay
         10        in raising the issue, should be dispositive of its estoppel challenge repurposed as a
         11        violation of the Local Patent Rules. In a remarkably similar case, this very Court made
         12        clear that when addressing a motion to strike prior art theories alleged to have been
         13        insufficiently disclosed as part of contentions, the focus is on any prejudice suffered
         14        by the plaintiff:
         15               Plaintiffs argue that in his expert report, Dr. Burgess relies on prior art
                          references and combinations that Defendants did not select in their October
         16               19, 2018 election of prior art references, and, thus, the Court should strike
         17               these additional references from Dr. Burgess’s invalidity opinions. . . .
         18               . . . [E]ven if the Court considers these additional pieces of literature as
                          additional prior art references and not simply background material,
         19               Plaintiffs have failed to explain how they have been prejudiced by the
         20               inclusion of these additional references. Plaintiffs do not assert that these
                          are brand new references that were not previously disclosed in Defendants’
         21               invalidity contentions. Plaintiffs were able to depose Dr. Burgess regarding
         22               these additional references, and Plaintiffs were able to serve their own
                          rebuttal expert report addressing these references.
         23
         24        Regents of Univ. of Cal. v. Affymetrix, Inc., No.: 17-cv-01394-H-NLS, 2019 WL
         25        1298094, at *2-3 (S.D. Cal. Mar. 21, 2019) (Huff, J.).4
         26
                   4
         27         Other courts have similarly looked to prejudice in evaluating motions to strike prior
                   art defenses. See, e.g., HSM Portfolio LLC v. Elpida Memory, No. 11–770–RGA, 2016
         28        WL 552543, at *1 (D. Del. Feb. 11, 2016) (“To the extent there has been any prejudice
  COOLEY LLP                                                                 SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                              12.                   CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 17 of 21 Page ID #:8444



            1            This Court in Regents went on to note that to the extent the obviousness
            2      combinations were not identical to those previously disclosed, they would still comply
            3      with the purpose of the Court’s order limiting the number of combinations:
            4            [E]ven if Dr. Burgess’s report included additional references, Dr.
                         Burgess’s analysis was still limited to no more than 20 specific anticipatory
            5            references/obviousness combinations, which complies with the purpose of
            6            the Court’s September 20, 2018 order. Indeed, in his report, Dr. Burgess’s
                         relies on only 9 specific anticipatory references/obviousness combinations
            7            in performing his invalidity analysis, well under the limit of 20 set forth in
            8            the September 20, 2018 order. In sum, the Court declines to strike from
                         Dr. Burgess’s report these additional pieces of literature.
            9
         10        2019 WL 1298094, at *3 (Huff, J.).
         11              The Court in this case has made clear that S.D. Cal.’s Patent Local Rules govern
         12        the disclosure of invalidity theories. Dkt. 96 at 2 n.1 (“The parties should specifically
         13        note that the Court’s scheduling order sets forth disclosure requirements that are based
         14        on the requirements set forth in the Southern District of California Patent Local Rules
         15        . . . .”); see also id. at 6-8, 9-10 (setting forth invalidity disclosure requirements using
         16        language taken directly from S.D. Cal.’s Patent Local Rules); see also Dkt. No. 162 at
         17        3 n.2; Dkt. No. 179 at 14 n.8. The analysis provided in Regents—from the Southern
         18        District of California—thus has the most persuasive weight in determining how S.D.
         19        Cal.’s Patent Local Rules should be applied in evaluating the present motion to strike.5
         20
                   at all, it has been substantially mitigated by the fact that Plaintiffs’ validity expert was
         21
                   able to address the references in his report.”); Graphic Packaging Int’l v. C.W. Zumbiel
         22        Co. No. 3:10-cv-891-J-37JBT, 2011 WL 5357833, at *4 (M.D. Fl. Nov. 3, 2011) (“[I]t
                   does not appear that Plaintiff will be unfairly prejudiced, as Defendant’s [sic;
         23
                   Plaintiff’s] expert, Mr. Anthony, has already submitted a rebuttal report, which
         24        responds to the merits of Dr. Kimmel’s Supplementary Expert Report, including his
                   opinions based on the [prior art at issue].”).
         25        5
                     Notably, despite the direct applicability of Regents, Vaporstream makes no mention
         26        of this case, or any other case from the Southern District of California. Vaporstream
         27        instead relies almost exclusively on authority from the Northern District of California,
                   Dkt. No. 179 at 14-20, which is puzzling given its apparent agreement that the Southern
         28        District of California’s application of its Patent Local Rules should govern. Dkt. No.
  COOLEY LLP                                                                  SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                               13.                   CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 18 of 21 Page ID #:8445



            1             Moreover, given that Vaporstream has suffered no prejudice (as confirmed by
            2      Regents), its delay in raising an issue with Snap’s combinations has deprived Snap of
            3      any opportunity to amend its contentions to cure the alleged deficiencies, through either
            4      a formal motion with the Court or an informal agreement with Vaporstream. See, e.g.,
            5      Verinata, 2014 WL 4100638, at *6 (citing Fenner Invs., Ltd. v. Hewlett–Packard Co.,
            6      No. 6:08–CV–273, 2010 U.S. Dist. LEXIS 17536, at *12 (E.D. Tex. Feb. 26, 2010) for
            7      the statement that “[i]f Defendants were unclear as to the scope of the contentions, it
            8      was their responsibility to work with Plaintiff, informally or through motion practice,
            9      to clarify the issue.”); id. at *7 (“[B]ecause this discrepancy should have been apparent
         10        to Verinata based on a review of Sequenom’s contentions and its claim charts, any
         11        potential confusion to Verinata should have been resolved by compelling Sequenom to
         12        amend its contentions rather than by filing a motion to strike Dr. Metzker’s report.”).
         13               For example, S.D. Cal.’s Patent Local Rule 3.6(b), as incorporated into the
         14        Court’s Scheduling Order (Dkt. 96 at 10-11), expressly allows for the amendment of
         15        invalidity contentions in the absence of prejudice “upon a timely motion showing
         16        good cause.”6      Under these circumstances, where Vaporstream’s own delay
         17        contributed to the alleged deficiencies it now opportunistically complains of, “striking
         18        the [] combinations would be a windfall to [Vaporstream] and would be unfair to
         19        [Snap].”    Fujifilm, 2015 WL 757575, at *29.            This unfairness is particularly
         20
         21
                   179 at 14 n.8 (“This Court’s Amended Scheduling Order specified that the disclosure
         22        requirements as set forth in the Southern District of California Patent Local Rules apply
                   to this case . . . .”). In any event, the Northern District of California has characterized
         23
                   the relevant question as: “will striking the report result in not just a trial, but an overall
         24        litigation, that is more fair, or less?” Verinata, 2014 WL 4100638, at *3 (quoting Apple
                   Inc. v. Samsung Elecs. Co., No. C 11–1846 LHK (PSG), 2012 WL 2499929, at *1
         25
                   (N.D. Cal. Jun. 27, 2012)). Framing the issue in this manner would result in the same
         26        outcome, as explained further in the text below.
                   6
         27           N.D. Cal.’s Patent Local Rules, to the extent applicable to the present dispute,
                   contains a similar provision 3-6, which goes on to state that good cause may be
         28        supported by “[r]ecent discovery of material, prior art despite earlier diligent search.”
  COOLEY LLP                                                                   SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                                14.                   CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 19 of 21 Page ID #:8446



            1      compelling where, as here, striking Snap’s system-based combinations would leave it
            2      without a single prior art defense based on IPR determinations that may yet be
            3      reversed (Dkt. No. 160 at 2-3). See Greatbatch v. AVX Corp., No. CV 13-723-LPS,
            4      2015 WL 5568621, at *2 (D. Del. Sept. 22, 2015) (denying motion to strike based on
            5      “Defendants’ allegedly late disclosure of prior art references and combinations,” and
            6      explaining that “whatever prejudice Plaintiff may have suffered (or will suffer) is
            7      outweighed by other factors, including the importance of the information Plaintiff
            8      seeks to strike”).
            9            Courts have recognized, moreover, that both private and public interests are best
         10        served by resolving questions of patent validity on their merits. As one court has
         11        explained:
         12              [I]n addition to courts’ typical heavy preference in favor of not excluding
                         evidence, so that cases can be decided on their merits, that preference is
         13              even stronger in patent cases, where not just the parties, but the public, has
         14              an interest in the correct resolution of the dispute. . . . [T]his Court
                         recognizes the importance of resolving questions of patent validity on their
         15              merits. The Court also recognizes the potential importance of the subject
         16              prior art to deciding the patent validity question in the present case.
         17        Graphic Packaging v. C.W. Zumbiel Co., No. 3:10-CV-891-J-37JBT, 2011 WL
         18        5357833, at *4 (M.D. Fl. Nov. 3, 2011) (internal citations omitted). This Court should
         19        accordingly reject Vaporstream’s citation to the Patent Local Rules in its attempt to
         20        avoid litigating the present case on its merits.
         21              A.     Dr. Greenberg’s “Subset” Combinations Should Not Be Stricken
         22              Vaporstream identifies five prior art combinations in Dr. Greenberg’s Expert
         23        Report that are each based on a subset of references from five respective combinations
         24        disclosed in Snap’s invalidity contentions. Dkt. No. 179 at 16, Appendix A. But each
         25        subset combination includes references—Pocket PC Phone System, Wren, Fardella,
         26        Berger, Hartselle, Hanna, Microsoft Server System, Nokia 7xxx Series Mobile Phone
         27        System, Nikkanen, Jo, and Jain—that were identified, cited, and charted in Snap’s
         28        invalidity contentions. See Dkt. No. 179-14, Ex. 12 at 7-9, 13-18; Dkt. No. 179-15,
  COOLEY LLP                                                                SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                              15.                  CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 20 of 21 Page ID #:8447



            1      Ex. 13 at 6-26, 30-35; Dkt. No. 179-16, Ex. 14 at 7-27; Dkt. No. 179-17 at 8-28. Snap
            2      is not relying upon any of the references in the subset combinations to satisfy any claim
            3      different from those it identified in the contentions. See Dkt. No. 179 at 16, Appendix
            4      A. Vaporstream cannot fairly claim to have been prejudiced or surprised by Dr.
            5      Greenberg’s reliance on these references.
            6            To the contrary, Vaporstream benefits from Dr. Greenberg’s streamlined
            7      “subset” combinations with fewer references. Snap should not be punished for refining
            8      and simplifying its invalidity theories.
            9            B.     Dr. Greenberg’s “Superset” Combinations should not be Stricken
         10              Similarly, each prior art reference in the “superset” combinations was cited and
         11        charted in Snap’s invalidity contentions. See Dkt. No. 179-14 at 7-9, 13-18; Dkt. No.
         12        179-15 at 6-26, 30-35; Dkt. No. 179-16 at 7-27; Dkt. No. 179-17 at 8-28. As previously
         13        explained, Vaporstream has “failed to explain how [it has] been prejudiced by the
         14        inclusion of these additional references,” particularly since Vaporstream does not
         15        “assert that these are brand new references that were not previously disclosed in
         16        [Snap’s] invalidity contentions.” See Regents, 2019 WL 1298094, at *3 (Huff, J.).
         17        Further, Vaporstream was “able to depose Dr. [Greenberg] regarding these additional
         18        references” and was “able to serve [its] own rebuttal expert report addressing these
         19        references”—as well as the precise “superset” combinations it now complains of. See
         20        id. Vaporstream can thus claim no prejudice.
         21              Despite Snap’s previous disclosures and Dr. Cohen’s Rebuttal Report,
         22        Vaporstream seeks to strike the “superset” combinations apparently because the
         23        contentions’ cover pleadings do not specifically call out certain references in
         24        combination with other cited references. Dkt. No. 179 at 19-20. But if Vaporstream
         25        has suffered any prejudice from these “superset” combinations, as discussed above, it
         26        should have raised the issue long ago. Vaporstream instead opted to proceed with
         27        deposing Dr. Greenberg, serving the Cohen Rebuttal Report analyzing the “superset”
         28        combinations, and allowing the close of expert discovery to pass without a single
  COOLEY LLP                                                                SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                              16.                  CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
       Case 2:17-cv-00220-MLH-KS Document 190 Filed 11/26/19 Page 21 of 21 Page ID #:8448



            1      complaint regarding these combinations. In fairness, therefore, the Court should allow
            2      the “superset” combinations to stand.7
            3      IV.    CONCLUSION
            4             Snap respectfully requests that the Court deny Plaintiff’s motion to strike Snap’s
            5      obviousness defense and for partial summary judgment.
            6
            7          Dated: November 26, 2019               /s/ Reuben H. Chen
            8                                                     Reuben H. Chen
            9                                                Heidi L. Keefe (SBN 178960)
                                                             hkeefe@cooley.com
         10                                                  Mark R. Weinstein (SBN 193043)
                                                             mweinstein@cooley.com
         11                                                  Reuben H. Chen (SBN 228725)
                                                             rchen@cooley.com
         12                                                  COOLEY LLP
                                                             3175 Hanover Street
         13                                                  Palo Alto, California 94304
                                                             Telephone: (650) 843-5000
         14                                                  Facsimile: (650) 849-7400
         15                                                  Michael Attanasio (SBN 151529)
                                                             mattanasio@cooley.com
         16                                                  COOLEY LLP
                                                             4401 Eastgate Mall
         17                                                  San Diego, CA 92121
                                                             Telephone: 858-550-6000
         18                                                  Facsimile: 858-550-6420
         19                                                  Attorneys For Defendant Snap Inc.
         20
         21
         22
         23
         24
         25
         26
                   7
         27         To the extent the Court finds any prejudice caused by the “superset” combinations,
                   Snap would be willing to withdraw the additional references from each “superset”
         28        combination, so that they effectively become “subset” combinations.
  COOLEY LLP                                                                SNAP’S OPPOSITION TO MOTION TO STRIKE
ATTORNEYS AT LAW                                             17.                   CASE NO. 2:17-00220-MLH (KSX)
   PALO ALTO
